UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported)May 11, 2007 MORGAN STANLEY CAPITAL I INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 333-130684-28 13-3291626 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1585 Broadway, 2nd Floor New York, New York 10036 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code(212) 761-4700 N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12(b) under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8 – Other Events Item 8.01 Other Events Filing of Information Regarding the Mortgage Loans Attached hereto as Exhibit 99.1 is certain loan level information about the Mortgage Loans in the Morgan Stanley Capital I Inc. Morgan Stanley Mortgage Loan Trust 2007-5AX(333-130684) as of May 1, 2007. Section 9 – Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits Information and Exhibits (a) Financial statements of business acquired. Not applicable. (b) Pro forma financial information. Not applicable (c) Exhibits 99.1 Mortage loan level information as of May 1, 2007 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:May 11, 2007 MORGAN STANLEY CAPITAL I INC By:/s/ Valerie Kay Name:Valerie Kay Title:Executive Director 3 Exhibit Index Exhibit Description Page 99.1 Mortgage loan-level information 1 4
